DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: 	
randomly calling up a question stem, variable, and responses, 
combining the question stem and variable to form a complete question, 
identifying an answer to the completed question,
communicating and displaying the completed question to a user, and 
recording the answer or response.
Independent claims 10, 19 and 20 recite similar methods.
The limitations of calling up question parts, combining the parts to form a question, identifying an answer, communicating the question and recording an answer, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a system comprising a computer with a display and software, a server and a processor communicating over a network, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor” language, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor to perform the claimed steps, wherein the processor accesses the question portions from a server database and delivers them to a user device display. The processor, server and computer device in these steps are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. Regarding the claimed software operating on a website accessible using a user access credential, these elements only serve to generally link the use of the judicial exception to a particular technological field (website services), and are not indicative of integration of a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Dependent claims 2-9 and 11-18 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further communication, analysis and display of data (requesting answer or response, comparing to communicate a match, tallying number of matches, displaying answer, instituting time limit, communicating and displaying answer, and details of the question), utilizing the generic computer components of claims 1 and 11, and are therefore not sufficient to direct the claims to significantly more. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claims 1 and 10 recite several instances of the terms “answer” and “response” which are confusing and indefinite because they appear to be referring to different items. 
For example regarding the term “answer”, claim one recite identifying “an answer”, which is optionally communicated along with the complete question to the display, and then recording “the answer”. It is not clear as to whether the answer being recorded is an answer received from a user in response to the question. If this is the case, the claim is indefinite because it does not properly distinguish the answer received from the user from the “identified” answer, which appears to be the identified correct response to the question. If this is not the case, then the claim is also indefinite because it is not clear as to what the “recorded” answer refers to, and where or why it is recorded. 
The multiple instances of the term “response” are also indefinite for the same reasons set forth regarding the “answer” above. It is not clear as to whether the “recorded” response is a response received from a user answering the question.
Dependent claims 2-9 and 11-18 recite numerous further instances of the term “answer” and “response” which continue to make it less clear as to what the various instances of the terms are referring. These claims appear to make clear that the recorded answer or response is a user response to the question, yet they don’t properly distinguish user answers and responses from the displayed answers/response choices. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5, 7, 9-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0046792 A1) in view of Chaniotakis et al. (US 2014/0310729 A1).
Regarding claims 1, 10, 19 and 20, Lee discloses a system (see Fig. 9B) for creating a secure dynamic test to measure a test taker's knowledge or cognitive function, the system comprising: 
a display in communication with a computer device (user device 108 – Par. 18; also user PC 922 in Fig. 9B); 
a software application operating on the computer device, the software application configured to request and receive through a wired and/or wireless communication network (network 928) from a testing server (server 924) in communication with a database (data store 932 and content files 938), wherein the testing server is located at a testing location or communicates with a remote server through the wired and/or wireless communication network: 

a processor (processing system 927 with assessment item render 937 – see Fig. 9B) in communication through the wired and/or wireless communication network with the software application, as well as the testing server and/or remote server, the processor is configured to call up from the database upon request from the software application: 
the question stem (Par. 25), 
communicate the question and answers and responses (for multiple choice responses – see Par. 36) to the software application on the user PC (Par. 25); and 
record the answer or the response (Par. 26 – store a user’s response) (as per claims 1 and 10), 
a method for creating a secure dynamic test to measure a test taker's knowledge or cognitive skills, the method comprising: 
receiving a request for a question or question stem from a testing server or a remote server placed using a software application operating on a computer device, and wherein the computer device communicates through a wired and/or wireless communication network with the testing server at a testing location or with the remote server in a location that is remote to the testing location and in communication with the testing server (see Fig. 9B; Par. 25); 
upon receiving the request for a question, using a processor to call up from a database (932, 938) in communication with the testing server: 
a question stem stored in the database (Par. 25), and
(as per claims 19 and 20).
While Lee discloses modifying a question stem to render an assessment item, Lee does not appear to explicitly disclose requesting and receiving a variable configured to be combined with the question stem to form a complete question, the variable also uploaded into the database, and the process is configured to randomly call up the question stem along with a plurality of responses also uploaded into the database; the variable uploaded into the database, and the responses uploaded into the database; whereby the processor is configured to: combine the question stem and the variable to form the complete question, identify the response linked to both the stem and the variable to identify an answer to the completed question, and communicate the completed question and optionally the answer or a response to the software application; whereby the software application is configured to: display the complete question and optionally the response, and record the answer and/or the response (as per claims 1 and 10), wherein the software application operating on a website (as per claim 10), 
randomly calling up the question stem along with a variable adapted to be combined with the question stem to form a complete question and stored in the database, and 
a plurality of responses stored in the database and linked to the question stem or variable; 
optionally, combining the question stem and the variable to form a complete question; 
using the processor to identify the response linked to both the question stem and the variable to identify the answer to the question stem (as per claims 19 and 20), and
receiving the request through a website accessible using a unique registered user access credential (as per claim 20). 

Chaniotakis further discloses the software operating on a website (Par. 15 – operating the electronic book within a web browser of a computer device). Chaniotakis does not appear to explicitly disclose the website is accessible using a unique registered user access credential, however the examiner further takes OFFICIAL NOTICE that the concept and advantages of using unique access credential to access websites were well known to those of ordinary skill in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Lee by operating the software on a website accessible using a user access credential, to obtain the predictable results and benefits associated with use of secure web site software, as known to those of ordinary skill in the art. 

Regarding claims 9 and 18, Lee further discloses the response is a specific area of an image uploaded into the database (area on a graph – Fig. 4B). 

Regarding claims 3-5, 7, 12-14 and 16, Lee does not appear to explicitly disclose, but Chaniotakis further discloses (see Par. 256):
the processor is further configured to compare the answer or the response to the answer and communicate a match to the software application (display assessment results to student and teacher device) (as per claims 3 and 12), 
the processor is further configured to tally the number of matches between each of the answer or the response, and communicate the tally to the software application (communicate assessment results for multiple questions) (as per claims 4 and 13), 
the software application is further configured to display when the answer or the response matches the answer (answer correctness 2108 – Par. 268) (as per claims 5 and 14), 
the processor is configured to communicate the answer or the response to the software application, and the software application is configured to display the response (Par’s. 106-107 – answer choices delivered to user device and displayed) (as per claims 7 and 16).
It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of Lee by performing these display and assessment feature of Chaniotakis, to obtain predictable results of efficiently delivering assessing the user’s responses to the generated multiple choice problems.
s 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0046792 A1) in view of Chaniotakis et al. (US 2014/0310729 A1), and further in view of Turak et al. (US 2003/0232245 A1).
Regarding claims 6 and 15, the combination of Lee and Chaniotakis does not appear to explicitly disclose after a time limit set in the database for a question stem to be answered, the software application stops recording the answer or the response. However, Turak discloses this feature of ending recording of an answer at the end of a time limit and moving to a next question (Par. 23, last four lines). It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the combination of Lee and Chaniotakis by utilizing this feature of Turak, to ensure the user finishes a group of questions within a designated time. 

8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0046792 A1) in view of Chaniotakis et al. (US 2014/0310729 A1), and further in view of Super et al. (US 2015/0170537 A1).
Regarding claims 8 and 17, the combination of Lee and Chaniotakis does not appear to explicitly disclose the question stem, variable, or answer is an image without letters or numbers. However, Super discloses randomly generating test question comprising an image without letters or numbers (see Par. 36, Fig’s. 2B, 2C). It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the combination of Lee and Chaniotakis by using question without letters or numbers as taught by Super, in order to use the system to assess a user’s visual and neuro-cognitive processing abilities.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715